DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Group II, claims 2-9, in the reply filed on 07/14/2022 is acknowledged.
Status of Application
2.	The claims 1-9 are pending in the application. Claim 1 is withdrawn from consideration as non-elected. Claims 2-9 are examined on merits herein. 
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
5.	The information disclosure statement (IDS) submitted on 04/03/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Objections
6.	In claim 2, the first instance at least of “MA spinel-reinforced” should specify that MA indicates magnesium aluminate, if this is the intention of the claim limitation. 
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 contains a limitation to the solid content of a slurry, however the type of percentage used to define the solids content is not specified as to whether it is by mass/weight or molar percentage. 
	Claim 2 contains the terms “the mixture” and there is not proper antecedent basis for this limitation, as this is the first reference to “mixture.”
	Claim 2 states that cooling to room temperature is accomplished “with the furnace.” It is not clear from this language if the further is a device also used to actively cool the sintered article, or if the limitation is meant to indicate that cooling is merely performed within the furnace. 
	Claim 3 is similarly indefinite as not defining the type of percentage for the alumina sol. 
	Claim 7 is further indefinite because there is not proper antecedent basis for the limitation “in accordance with the ratio” on line 3, because this is the first mention of a ratio. Further, it is not clear how the steps of adding the various components are done “in accordance with the ratio,” i.e. it is not clear if a certain intended ratio is previously determined and the amounts based thereon are added, or if the resultant amounts of the added components are used to determine a ratio. The claim is further indefinite because it is not made clear between which components “the ratio” is calculated. 
Claim 7 contains the terms “the mixture” and there is not proper antecedent basis for this limitation, as this is the first reference to “mixture.”
Claim 9 is further indefinite because it states that the temperature is elevated to have organic substances “such as” polyurethane decomposed, and further that these organic substances are “among others.” From this language it is unclear exactly which organic substances are decomposed or meant to be decomposed by the heat treatment. 
Allowable Subject Matter
9.	Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The prior art, either alone or in combination, fails to teach or suggest a method wherein a slurry comprising each component of instant claim 2 in the respective amounts therein is prepared, and wherein a polyurethane foam template is soaked into said slurry, squeezed by roller press, and dried and thereafter heat treated according to the parameters according to said claim 2, so as to produced a magnesium oxide-based ceramic foam filter. 
Conclusion
10.	Claims 2-9 are rejected. Claim 1 is withdrawn from consideration as non-elected. 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW16 December 2022